p.dNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 1, “battery indicating circuit module”, “a battery indicating circuit”, LED, claim 2, “output end, and input end”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because lampshell shown but not LED.  For claim 2, no connection between battery and control panel is shown. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The disclosure is objected to because of the following informalities:
  Terms, “battery indicating circuit module”, “a battery indicating circuit” used in claims have no basis in specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a, 2) as being anticipated by Nguyen (U. S. 2020/0214360).
Regarding claim 1, Nguyen discloses an electronic cigarette, comprising: an atomization assembly and a battery assembly 108; the battery assembly comprising a battery indicating circuit module 104; wherein: the battery indicating circuit module 104 comprises a LED light and a control panel 106; and the control panel 106 comprises a battery indicating circuit (see paragraph 0017, 0018) configured to control the LED light to display a color to indicate a battery level of the battery assembly.
Regarding claim 3, Nguyen discloses the battery indicating circuit module 107 further comprises a lampshell 116 and a battery 108; the battery 108 comprises an output end connected to an input end of the control panel 106 to supply power to the control panel 106; the lampshell 116 is disposed outside the LED light.
Regarding claim 4, Nguyen discloses the battery indicating circuit module 108 further comprises a lampshell 116 and a battery 108; the battery 108 comprises an output end connected to an input end of the control panel 106 to supply power to the control panel 106; the lampshell 116 is disposed outside the LED light.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen.
Regarding claim 2, Nguyen discloses the claimed invention except for the color of the LED light is controlled by the control panel; when the battery is fully charged, the LED light turns green; when the battery is half charged, the LED light turns blue; when the battery is out of power, the LED light turns red.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Nguyen to provide such feature so as to provide to choose the color.  
Regarding claims 5, 6, Nguyen discloses the claimed invention except for the lampshell comprises polycarbonate.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Nguyen to provide such feature so as to provide for better assembly.   It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Atkins (U. S. 2022/0046997).
Regarding claim 7, Nguyen discloses the claimed invention except for the atomization assembly is disposed on the battery assembly; and the atomization assembly comprises a magnet and the battery assembly comprises a stainless iron adsorbing on the magnet.  Atkins discloses a magnetic (see paragraph 0107).  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Nguyen to provide such feature so as to provide for folding parts together.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831